NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Tebekaemi et al. (US 2020/0036748 A1)) teaches obtaining an input including a post-contingency state of the power system for each of a set of contingencies (0127, lines 1-2); determining a control action in response to the classifying of the contingency as critical or insecure (0129, lines 1-5; 0130, lines 1-3; 0131, lines 1-3); and storing the determined control action for each contingency in a memory (0129, lines 1-5; 0130, lines 1-3; 0131, lines 1-3); and in response to runtime occurrence of a given one of the contingencies in the power system, retrieving a stored control action for the given contingency from the memory to change an operating state of the power system (0129, lines 1-5; 0130, lines 1-3; 0131, lines 1-3), and Qiu et al. (CN 106558879 A and Qiu hereinafter) teaches comparing the voltage magnitude at each bus with a corresponding voltage limit (page 3, lines 4-8); based on at least results of the comparing the voltage magnitude, classifying the contingency as one of: secure, critical and insecure (page 3, lines 29-34), none of the prior art of record alone or in combination teaches for each contingency, performing operations of: calculating, using a QSS model of the post-contingency state of the power system, a steady-state voltage magnitude for each of a set of buses in the power system, wherein the calculating further comprises: solving a system of equations, which is formulated according to a time-domain stability model of the power system and includes a set of nonlinear differential algebraic equations (DAE) with continuous and discrete variables, wherein derivative terms of short-term state variables in the DAE are set to zero.
The closest prior art made of record are:
Qiu discloses a system and method for network security and stability analysis based on a safety stability index.
Tebekaemi discloses a system and method for secure overlay communication model for decentralized autonomous power grid.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brandwajn et al. (US Patent 5,629,862) discloses a system and method for rule-based procedure for automatic selection of contingencies in evaluation of dynamic security of a power distribution.
Chiang et al. (US 2014/0257715 A1) discloses a system and method for robust power flow for distribution networks.
Chiang et al. (US 2020/0050159 A1) discloses a system and method for holomorphic embedding functionality for power control.
Gholami et al. (“Static security assessment of power systems: A review”) discloses a system and method for deterministic power system static security assessment.
Hong et al. (CN 110556800 A) discloses a system and method for power grid safe operation.
Kahlon et al. (US 2003/0140880 A1) discloses a system and method for use of integrated starter alternator to prevent engine stall.
Sun et al. (US 2016/0087566 A1) discloses a system and method for controlling reactive power of generator in power plant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/SARAH SU/Primary Examiner, Art Unit 2431